THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com December 6, 2010 Mr. H. Roger Schwall Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: CN Resources Inc. Form S-1 Registration Statement File No. 333-167804 Dear Mr. Schwall: In response to your letter of comments dated November 23, 2010, please be advised as follows: General 1.The offerings will be concurrently; investors will know what they are investing in based upon the prospectus delivered (company vs. selling shareholders prospectus); and the offerings will not be concurrently.At this point I might add that 2 prospectus are very cumbersome.On August 3, 2004 on behalf of Luna Gold Corp. – SEC file no. 333-117893 - I prepared a registration statement wherein the company offered shares for sale along with a number of selling shareholders.There was only one prospectus covering both offerings.You, however, insisted on 2 prospectuses.It was the first time in my 32 years of practice that 2 prospectuses had been required by the SEC.We followed your instructions and the registration statement was declared effective.Quite frankly, yours is the only SEC branch that I have ever dealt with that required two prospectuses.One prospectus, in my opinion, cuts through the confusion with respect the company offering and selling shareholders offering and clarifies the same.I respect your right to insist on the 2 prospectuses and accordingly the registration statement continues to contain the same. 2-5 and 7-10Mr. Oliver Xing has addressed comments 2-5 and 6-10 personally.His response has been filed as correspondence concurrently with the filing of this letter and amendment no. 2.With respect to comment no. 6, the disclosure requested has been provided.Disclosure has been provided with respect to comment no. 7 as well.The Use of Proceeds section has been modified to further clarify the offering expenses and Mr. Xing’s right to reimbursement.I believe it’s very clear that from the proceeds, up to $30,000 has been allocated for offering expenses with Mr. Xing being able to be reimbursed for offering expenses he advances up said $30,000.00. 11.The language in the dilution section of the selling shareholders prospectus has been revised as requested. 12.The language has been deleted as requested. Mr. H. Roger Schwall Assistant Director Securities and Exchange Commission RE: CN Resources Inc. Form S-1 Registration Statement File No. 333-167804 December 6, 2010 Page 2 13.The date has been corrected. 14.A new auditor’s consent has been provided. Engineering Comments 15.Language has been provided to clearly reflect the CN is prospecting for gold. 16.The BLM fees have been updated. 17.Disclosure has been provided that a full environmental assessment and reclamation bond would be required at the “Plan of Operation level”. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: CN Resources Inc.
